Citation Nr: 9926392	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-03 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

Entitlement to a rating in excess of  60 percent for 
postoperative residuals of laminectomy, L-3, L-4, L-5, 
currently evaluated as 60 percent disabling. 

Entitlement to a total disability evaluation based on 
unemployability due to service-connected disability.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to February 
1971, when he was discharged due to a physical disability and 
paid severance pay.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions of October 1996 and 
January 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  During the course 
of this appeal, a rating decision of January 1998 increased 
the rating for the veteran's postoperative residuals of 
laminectomy, L-3, L-4, L-5, to a  60 percent evaluation, 
effective in November 1996.  The veteran has continued his 
appeal.

The record shows that in a Notice of Disagreement submitted 
in June 1997, the veteran's attorney raised the issue of 
entitlement to service connection for a psychiatric 
disability manifested by anxiety and depression.  No 
adjudicative action has been taken by the RO with respect to 
that claim, and it remains in a pending and unadjudicated 
status.  The United States Court of Appeals for Veterans 
Claims (Court) has held that it would not review claims in a 
piecemeal fashion, and that a decision on a given claim . . . 
was not a final order when an "inextricably intertwined" 
question remained undecided and pending.  Harris v. 
Derwinski,  1 Vet. App. 180, 183 (1991).  The issue of 
entitlement to service connection for a psychiatric 
disability manifested by anxiety and depression is 
inextricably intertwined with the issue of entitlement to a 
total disability rating based on unemployability.  The issue 
of unemployability cannot be considered by the Board as long 
as the issue of entitlement to service connection for a 
psychiatric disability manifested by anxiety and depression 
remains pending and undecided.  Harris, at 183.  Accordingly, 
the issue of entitlement to service connection for a 
psychiatric disability manifested by anxiety and depression 
is referred to the RO for appropriate action, with further 
consideration of the issue of entitlement to a total 
disability evaluation based on unemployability due to 
service-connected disability thereafter.



During the pendency of these appeals, the appellant and his 
attorney have raised a number of objections, couched as 
issues, apparently applying to all claims currently at issue.  
These include requests for a thorough and contemporaneous 
examination, adequate reasons and bases, and an 
advisory/independent medical opinion.  The Board notes that, 
as to all medical issues currently in appellate status, the 
veteran has been afforded thorough and contemporaneous 
examinations.  The Board finds that the current reports of 
private and VA examinations contained in the record reflect 
that the examiners recorded the past medical history, noted 
the veteran's current complaints, conducted a physical 
examination, and offered an assessment of disability.  For 
these reasons, the Board finds that the medical evidence of 
record, including the private and VA examinations, is 
adequate for rating purposes and to resolve questions of 
increased or total ratings.  

The issue of "entitlement to adequate reasons and bases" is 
an ancillary issue to the veteran's underlying claims for 
increased or total ratings for the disabilities at issue; it 
is not a separately appealable issue.  The adequacy of the 
reasons and bases of the decision denying a benefit may be 
contested only as part of an appeal on the merits of the 
decision rendered on the primary issue.  

"A determination that an independent medical opinion is not 
warranted may be contested only as part of an appeal on the 
merits of the decision rendered on the primary issue by the 
agency of original jurisdiction."  38 C.F.R. § 3.328 (1998).  
While in January 1998 the RO erroneously entered a Statement 
of the Case which included the issue of an independent 
medical opinion, it was not required to do so, as the issue 
of entitlement to an independent or advisory medical opinion 
is an ancillary issue to the veteran's underlying claim of 
entitlement to increased or total ratings for the 
disabilities at issue and is not a separately appealable 
issue.

The assertion of inadequacy of a VA examination is not a 
basis for an independent medical opinion.  38 C.F.R. § 3.328 
provides that, when warranted by the medical complexity or 
controversy involved in a pending claim, an advisory medical 

opinion may be obtained from one or more medical experts who 
are not employees of VA.  Approval shall be granted only upon 
a determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  

With regard to the veteran's contention that an independent 
medical examination is warranted because the doctrine of 
reasonable doubt has not been applied, the Board would point 
out that  38 C.F.R. § 3.328 does not include a discussion of 
the doctrine of reasonable doubt as the criteria in 
determining whether an independent medical opinion is 
warranted.  38 C.F.R. § 3.328 specifically provides that an 
advisory medical opinion may be obtained when the medical 
complexity or controversy involved warrants such opinion. 

With regard to the contention that an independent medical 
examination is warranted due to the medical complexity of the 
case, neither the veteran nor his representative has alleged 
in what manner the evidence is of such medical complexity or 
controversy so as to warrant such opinion.  Again,  38 C.F.R. 
§ 3.328 provides that, when warranted by the medical 
complexity or controversy involved in a pending claim, an 
advisory medical opinion may be obtained from one or more 
medical experts who are not employees of VA.  Approval shall 
be granted only upon a determination by the Compensation and 
Pension Service that the issue under consideration poses a 
medical problem of such obscurity or complexity, or has 
generated such controversy in the medical community at large, 
as to justify solicitation of an independent medical opinion.  
In light of the Board's finding that t the veteran and his 
attorney have not sufficiently alleged how the medical 
evidence in this case is complex or controversial, and the 
further finding that neither is competent to make a 
"medical" decision whether the medical evidence is 
"complex" or "controversial", an independent or advisory 
medical examination is not warranted. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The veteran's postoperative residuals of laminectomy, L-
3, L-4, L-5 are currently manifested by low back pain 
radiating into the right lower extremity; absent deep tendon 
reflexes of the lower extremities; a sensory deficit of the 
right foot; objective evidence of pain on motion; a fixed 
posture with a slightly stooped forward position; a decreased 
range of motion in all planes, without ankylosis; and 
evidence of degenerative narrowing and a slight 
retrolisthesis of L3 on L4, with associated broad disc 
bulging resulting in moderate stenosis on MRI examination.  

3.  The veteran's postoperative residuals of laminectomy, L-
3, L-4, L-5 are currently rated as 60 percent disabling, the 
maximum rating available under the applicable diagnostic 
code, and the medical and other evidence does not show such 
interference with employment or frequent periods of 
hospitalization as to warrant an extra-schedular evaluation 
under the provisions of  38 C.F.R. § 3.321(b)(1). 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent 
for postoperative residuals of laminectomy, L-3, L-4, L-5, 
are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 
C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.9, 4.21, 4.59, 4.71a, 
Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The Court has held that an 
allegation that a service-connected disability has become 
more severe, together with some evidence, is sufficient to 
establish a well-grounded claim for an increased rating.  See  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994);  Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
for his lumbar disability is "well-grounded" within the 
meaning of  38 U.S.C.A. § 5107(a).  The Board further finds 
that the veteran has been afforded comprehensive orthopedic, 
neurologic, radiographic, and electrodiagnostic examinations 
in July 1997, subsequent to his bilateral decompressive 
laminectomies and foraminotomies, L3-4, in July 1996.  On 
appellate review, the Board is satisfied that all relevant 
evidence has been obtained.

In accordance with  38 C.F.R. §§ 4.1 through 4.7 (1998) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected postoperative residuals of laminectomy, L-3, L-4, 
L-5.  The Board has found nothing in the historical record 
which would lead to the conclusion that the most current 
evidence of record is not adequate for rating purposes.  
Moreover, the case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to that disability.

I.  The Evidence

Briefly, the veteran sustained a low back injury while on 
active duty in 1970, underwent a laminectomy at the site of 
the injury, and was discharged because he was found to be 
unfit for further service.  Service-connection for 
postoperative residuals of laminectomy at L4, L5 was granted 
by rating decision of August 1971, and an evaluation of 10 
percent was assigned for that disability.  Thereafter, the 
veteran's service-connected residuals of laminectomy have 
been assigned various ratings.  In August 1974, he underwent 
a laminectomy for a herniated disc at L4-5 level on the 
right, with removal of the disc.  In a January 1993 rating 
decision, the RO assigned a  40 percent evaluation for 
postoperative residuals of laminectomy at L4, L5, effective 
in September 1992.  Thereafter, in September 1996, the 
veteran claimed entitlement to an increased rating after 
undergoing a decompressive laminectomy in July 1996.  A 
rating decision of October 1996 assigned a temporary total 
disability rating for the veteran's lumbar spine disability 
due to convalescence pursuant to  38 C.F.R. § 4.30, effective 
from July 9, 1996 through October 1996, and his pre-
hospitalization rating of  40 percent evaluation was restored 
effective November 1, 1996.  The veteran appealed the 
decision as to the assigned  40 percent evaluation.  As 
previously noted, during the course of this appeal, a January 
1998 rating decision increased the assigned rating to 60 
percent, effective November 1, 1996.  

A report of VA examination, conducted in January 1978, 
offered a diagnostic impression of postoperative status 
following two lumbar laminectomies, with recurrent complaint 
of low back pain at the present time, possibly secondary to 
spinal stenosis or early arthritic changes in the lower 
lumbar spine.  Another report of VA examination in June 1978 
yielded a similar diagnostic impression.  More recently, an 
October 1992 VA examination report noted the veteran's  
complaints of daily pain in the back with radiation into both 
lower extremities, worse on the left, and aggravated by 
bending, lifting, pushing, pulling and long periods of 
sitting.  He felt increased pain on coughing or sneezing, and 
had morning stiffness that was relieved slightly after about 
two hours of activity.  He complained of episodes of 
paresthesia in both lower extremities, with the left foot 
most affected.  On examination, the examiner found 
significant evidence of pain with all ranges of motion 
maneuvers involving the lumbar spine.  There were decreased 
reflexes in the patellar and Achilles areas.  The diagnoses 
included a history of herniated disc, L4-L5, with requirement 
of lumbar laminectomy times two, and persistent radicular 
pain in the left leg.  

Private medical records from the University of Nebraska 
Medical Center, dated from March 1996 to March 1997, describe 
treatment of the veteran for back problems.  A March 1996 MRI 
scan of the lumbar spine disclosed a slight retrolisthesis of 
L3 on L4, with associated broad disc bulging, and resulting 
moderate stenosis at that level.  The findings included 
degenerative narrowing at the L3-4 and L4-5 interspaces, more 
marked at the L4-5 level.  


In a June 1996 letter, Lyal G. Leibrock, M.D., a private 
neurosurgeon, noted that the veteran owned a bar which he 
operated single-handedly, and also did some farming; that he 
was being seen for increased pain over the previous several 
months, and that he had recently began to manifest a 
significant radicular component involving the entire left 
lower extremity and a portion of the right buttock.  The 
veteran also had reported difficulty with initiating and 
ending urination.  Dr. Leibrock expressed the opinion that 
the veteran had a lumbar adhesive arachnoiditis, a focal 
stenosis at L3-4 due to a bulging disc, and ligamentous and 
joint hypertrophy.  

The veteran subsequently underwent a decompressive lumbar 
laminectomy and foraminotomy at L3 and L4, bilaterally, in 
July 1996.  The discharge summary report noted that the 
veteran tolerated the procedure well; that two days after the 
procedure he was doing well and was walking without much 
problem; and that he stated that his back pain was 
significantly reduced. 

In a report of follow-up examination in October 1996, Dr. 
Leibrock noted that the veteran had been doing well after his 
decompressive laminectomy, but was not currently doing well.  
The veteran reported that his lumbar pain had become 
progressively worse in recent weeks since he returned to work 
full-time, with pain to the right of his incision and some 
radiation to the buttocks.  The veteran reported that his 
work, which involved standing all day or carrying cases of 
beer and other things, had aggravated his back pain, although 
his pain radiating into the lower extremity had completely 
dissipated.  On examination, the examiner noted that he could 
not really elicit pain with palpation or with the veteran 
performing straight leg raising; that the veteran had a 
normal gait; and that the veteran did not have a focal motor 
deficit involving the lower extremities.  Basically, the 
veteran was found to have mid-lumbar low back pain down the 
superior ileum of the buttocks after prolonged standing or 
lifting.  Dr. Leibrock opined that the veteran still had his 
arachnoiditis, and that such was causing some back pain.

A report of VA orthopedic examination, conducted in July 
1997, cited the veteran's statement that he was self-employed 
as a bartender, an occupation he had pursued for twelve years 
at the same location.  The veteran described his major 
complaint as pain in the lumbar area, radiating down the 
right side and sometimes into his right 
foot and toes.  The examiner noted that the veteran had 
difficulty in changing positions from sitting to standing; 
that he walked with a limp and complained of pain on walking; 
and that he experienced difficulty lifting or bending, which 
interfered with his work.  

The functional effects of the veteran's back disability 
included limitation of lumbosacral function.  The veteran was 
noted to have decreased forward flexion to  35 degrees with 
pain and discomfort; backward extension was accomplished to  
30 degrees, and left and right lateral flexion was to  40 and  
35 degrees, respectively, while rotation to the left and 
right was to 35 degrees, bilaterally.  The veteran had a 
flattened lumbosacral curvature, and a marked difficulty in 
changing position or in getting on or off the table.  
Ambulation revealed a stiff halting gait and a stooped 
posture.  There was a decreased sensation of the right foot 
relative to the left.  The feet showed good distal pulses and 
good range of motion.  The strength of the lower extremities 
and feet were equal, bilaterally, and 4/5 with resistance.  
On neurological examination, deep tendon reflexes were absent 
in the lower extremities, bilaterally.  

Examination of the spine further revealed that the veteran 
had a somewhat fixed posture with a slightly stooped forward 
position and decreased range of motion with walking, sitting 
and standing.  The lumbosacral area showed fixed deformity, 
and the examiner noted the veteran moved the whole spine and 
whole body with considerable pain and discomfort.  The report 
noted objective evidence of pain on motion, which was 
verbalized and observed with range of motion.  The report 
cited evidence of neurological involvement as shown by 
sensory deficit to the right foot compared to the left.  Deep 
tendon reflexes at knee and ankle were absent in both lower 
extremities.  The diagnoses were low back pain, post 
laminectomy times three; and lumbosacral spondylosis.  

II. Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. Part 4, § 
4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is the primary 
concern.  Francisco v. Brown,  7 Vet.App. 55 (1994).  
Although the regulations direct that a rating specialist is 
to review the recorded history of a disability in order to 
make a more accurate evaluation; the regulations do not give 
past medical reports precedence over current findings.  38 
C.F.R. Part 4, § 4.2.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. Part 4, § 4.7 (1998).

With respect to a disability of the musculoskeletal system, 
the Board notes that such disability involves the inability 
to perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  In this 
regard, weakness is as important as limitation of motion, and 
a part, which becomes disabled on use, must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system, for example, may be expected to show 
evidence of disuse through atrophy.  38 C.F.R. § 4.40.  
Furthermore, the provisions of  38 C.F.R. § 4.45 contemplate 
inquiry into whether there is less, more or weakened 
movement, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  Thus, 
when evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  38 C.F.R. 
§§ 4.40, 4.45;  DeLuca v. Brown,  8 Vet. App. 202, 204-7 
(1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased. 
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
Part 4, § 4.59 (1998).

The veteran's service-connected postoperative residuals of 
multiple laminectomies, L3, L4, L5, are currently assigned a 
60 percent evaluation under the provisions of  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Under Diagnostic Code 5293, 
assignment of a 60 percent evaluation requires medical 
evidence of a pronounced condition with little intermittent 
relief, evidenced by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc.  An 
evaluation in excess of 60 percent is not available under 
that diagnostic code.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (1998).

The Board has considered the evidence in this case in order 
to determine if a higher disability rating might be available 
to the veteran under some other potentially applicable 
diagnostic code.  Such other potentially applicable 
Diagnostic Codes (DC) pertaining to the lumbar spine include 
DC 5292 (limitation of motion of the lumbar spine) and 5295 
(lumbosacral strain), under which a 40 percent disability 
evaluation is the maximum allowable evaluation.  38 C.F.R. 
Part 4, § 4.71a, DC 5292, 5295 (1998).  Although an 
evaluation in excess of 60 percent for spinal disorders is 
assignable under 38 C.F.R. Part 4, § 4.71a, DC 5285 (1998), 
the Board notes that the evidence does not demonstrate 
evidence of a fracture of a vertebra with cord involvement, 
nor is the veteran shown to be bedridden or to require long 
leg braces.  Neither is he shown to have complete bony 
fixation of the spine at an unfavorable angle, as required 
for a 100 percent evaluation under DC 5286.  

The veteran's postoperative residuals of laminectomy, L-3, L-
4, L-5, are currently manifested by low back pain radiating 
down into the right lower extremity; absent deep tendon 
reflexes of the lower extremities; a sensory deficit to the 
right foot; objective evidence of pain on motion; a fixed 
posture with a slightly stooped forward position; a decreased 
range of motion in all planes; and evidence of degenerative 
narrowing and a slight retrolisthesis of L3 on L4, with 
associated broad disc bulging resulting in moderate stenosis 
on MRI examination. 

The Board must also consider, in conjunction with any other 
applicable Diagnostic Code, any functional loss the veteran 
may have sustained by virtue of weakness or pain on use or 
motion, as described in  C.F.R. §§ 4.40 and 4.45.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  VA has determined that 
intervertebral disc syndrome involves loss of range of 
motion.  Therefore, the provisions of  38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
Code 5293, even if the disability is already assigned the 
maximum rating available for limitation of motion under 
another Diagnostic Code.  VAOGCPREC 36-97 (December 1997).

The Board notes that Code 5293 already contemplates pain as a 
rating criterion. During the August 1998 VA examination, the 
examiner noted that the veteran had decreased range of motion 
due to the pain, and that related neurological findings were 
also detected.  The Board has considered the evidence of 
record in light of the criterion provided under DC 5293, as 
well as under the provisions of  38 C.F.R. §§ 4.40, 4.45, and 
4.59.  As the currently assigned 60 percent disability rating 
already contemplates severe disability, including persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain on motion and little intermittent relief, 
the Board cannot conclude that the veteran suffers from such 
intense pain or severe neurological findings as to warrant an 
increased disability rating under the provisions of  38 
C.F.R. §§ 4.40, 4.45, and 4.59. 

The Board also finds that this case does not present such an 
exceptional or unusual disability picture as to render 
impracticable the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1998).  The records 
shows that the veteran was hospitalized in July 1996 and 
underwent a decompressive laminectomy and foraminotomy at L3 
and L4, bilaterally, without complications, and was released 
on day three following the procedure.  The Board finds that 
the veteran's back disability has not necessitated frequent 
periods of hospitalization or resulted in marked interference 
with employment.  The evidence shows that he owns and 
operates a bar, and that he does some farming as well.  
Although the provisions of  38 C.F.R. § 4.7 were also 
considered in reaching this decision, the Board finds that 
the currently assigned schedular rating of 60 percent is 
appropriate to the veteran's disability, and that a rating in 
excess of that evaluation is not warranted.  In reaching its 
decision, the Board has considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of  60 percent for postoperative 
residuals of laminectomy, L-3, L-4, L-5 is denied.


REMAND

As the issue of entitlement to service connection for a 
psychiatric disability manifested by anxiety and depression 
has been referred to the RO for adjudication, the issue of 
entitlement to a total disability rating based on 
unemployability is remanded to the RO for further 
consideration after the referred issue has been adjudicated.  

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  No. 97-78 (U.S. Vet. App. June 
26, 1998)

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this claim.  


		
	FRANK L. CHRISTIAN
	Acting Member, Board of Veterans' Appeals

 

